Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was found guilty of violating certain prison disciplinary rules after he was observed fighting with another inmate. Initially, inasmuch as one of the determinations has been administratively reversed and expunged from petitioner’s record, we find that petitioner’s challenge to this determination is moot (see, Matter of Martin v Henderson, 159 AD2d 867). As to the remaining determinations, the evidence adduced at petitioner’s disciplinary hearing, including the detailed misbehavior report and the testimony of the correction officer who witnessed the altercation, provides substantial evidence of petitioner’s guilt (see, Matter of Contrera v Coombe, 236 AD2d 661). Finally, petitioner’s various procedural challenges are either unpreserved for our review or are otherwise lacking in merit.
Mercure, J. P., Crew III, White, Yesawich Jr. and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.